 
Exhibit 10.31   



PG&E Corporation


2006 Long-Term Incentive Plan





--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page  

1.
Establishment, Purpose and Term of Plan 
1

 
 
1.1
Establishment 
1

 
1.2
Purpose 
1

 
1.3
Term of Plan 
1

 
 
2.
Definitions and Construction 
1

 
 
2.1
Definitions 
1

 
2.2
Construction 
7

 
 
3.
Administration 
7

 
 
3.1
Administration by the Committee 
7

 
3.2
Authority of Officers 
8

 
3.3
Administration with Respect to Insiders 
8

 
3.4
Committee Complying with Section 162(m) 
8

 
3.5
Powers of the Committee 
8

 
3.6
Option or SAR Repricing 
9

 
3.7
Indemnification 
10

 
 
4.
Shares Subject to Plan 
10

 
 
4.1
Maximum Number of Shares Issuable 
10

 
4.2
Adjustments for Changes in Capital Structure 
10

 
 
5.
Eligibility and Award Limitations 
11

 
 
5.1
Persons Eligible for Awards 
11

 
5.2
Participation 
11

 
5.3
Incentive Stock Option Limitations 
11

 
5.4
Award Limits 
12

 
 
6.
Terms and Conditions of Options 
13

 
 
6.1
Exercise Price 
13

 
6.2
Exercisability and Term of Options 
13

 
6.3
Payment of Exercise Price 
14

 
6.4
Effect of Termination of Service 
14

 
6.5
Transferability of Options 
15

 
i

--------------------------------------------------------------------------------


 
7.
Terms and Conditions of Nonemployee Director Awards 
15

 
 
7.1
Automatic Grant of Restricted Stock 
15

 
7.2
Annual Election to Receive Nonstatutory Stock Option and Restricted Stock Units 
15

 
7.3
Grant of Nonstatutory Stock Option 
16

 
7.4
Grant of Restricted Stock Unit 
16

 
7.5
Effect of Termination of Service as a Nonemployee Director 
18

 
7.6
Effect of Change in Control on Nonemployee Director Awards 
19

 
7.7
Right to Decline Nonemployee Director Awards 
19

 
8.
Terms and Conditions of Stock Appreciation Rights 
19

 
 
8.1
Types of SARs Authorized 
20

 
8.2
Exercise Price 
20

 
8.3
Exercisability and Term of SARs 
20

 
8.4
Deemed Exercise of SARs 
20

 
8.5
Effect of Termination of Service 
20

 
8.6
Nontransferability of SARs 
20

 
9.
Terms and Conditions of Restricted Stock Awards 
21

 
 
9.1
Types of Restricted Stock Awards Authorized 
21

 
9.2
Purchase Price 
21

 
9.3
Purchase Period 
21

 
9.4
Vesting and Restrictions on Transfer 
21

 
9.5
Voting Rights, Dividends and Distributions 
21

 
9.6
Effect of Termination of Service 
22

 
9.7
Nontransferability of Restricted Stock Award Rights 
22

 
10.
Terms and Conditions of Performance Awards 
22

 
 
10.1
Types of Performance Awards Authorized 
22

 
10.2
Initial Value of Performance Shares and Performance Units 
22

 
10.3
Establishment of Performance Period, Performance Goals and Performance Award
Formula 
23

 
10.4
Measurement of Performance Goals 
23

 
10.5
Settlement of Performance Awards 
24

 
10.6
Voting Rights, Dividend Equivalent Rights and Distributions 
24

 
10.7
Effect of Termination of Service 
25

 
10.8
Nontransferability of Performance Awards 
25

 
11.
Terms and Conditions of Restricted Stock Unit Awards 
26

 
 
11.1
Grant of Restricted Stock Unit Awards 
26

 
11.2
Vesting 
26

 
11.3
Voting Rights, Dividend Equivalent Rights and Distributions 
26

 
11.4
Effect of Termination of Service 
27

 
11.5
Settlement of Restricted Stock Unit Awards 
27

 
11.6
Nontransferability of Restricted Stock Unit Awards 
27

 
ii

--------------------------------------------------------------------------------


 
12.
Deferred Compensation Awards 
27

 
 
12.1
Establishment of Deferred Compensation Award Programs 
27

 
12.2
Terms and Conditions of Deferred Compensation Awards 
28

 
 
13.
Other Stock-Based Awards 
29

 
14.
Change in Control 
29

 
 
14.1
Effect of Change in Control on Options and SARs 
29

 
14.2
Effect of Change in Control on Restricted Stock and Other Awards 
29

 
14.3
Nonemployee Director Awards 
29

 
 
15.
Compliance with Securities Law 
30

 
16.
Tax Withholding 
30

 
 
16.1
Tax Withholding in General 
30

 
16.2
Withholding in Shares 
30

 
 
17.
Amendment or Termination of Plan 
30

 
18.
Miscellaneous Provisions 
31

 
 
18.1
Repurchase Rights 
31

 
18.2
Provision of Information 
31

 
18.3
Rights as Employee, Consultant or Director 
31

 
18.4
Rights as a Shareholder 
31

 
18.5
Fractional Shares 
31

 
18.6
Severability 
31

 
18.7
Beneficiary Designation 
32

 
18.8
Unfunded Obligation 
32

 
18.9
Choice of Law 
32

 
18.10
Section 409A of the Code 
32








 
iii

--------------------------------------------------------------------------------

 




PG&E Corporation
2006 Long-Term Incentive Plan
(As adopted effective January 1, 2006, and
as amended effective on February 15, 2006, December 20, 2006, October 17, 2007,
September 17, 2008, January 1, 2009, February 18, 2009, and December 16, 2009)


1. Establishment, Purpose and Term of Plan.
 
1.1 Establishment.  The PG&E Corporation 2006 Long-Term Incentive Plan (the
“Plan”) is hereby established effective as of January 1, 2006 (the “Effective
Date”), provided it has been approved by the shareholders of the Company.
 
1.2 Purpose.  The purpose of the Plan is to advance the interests of the
Participating Company Group and its shareholders by providing an incentive to
attract and retain the best qualified personnel to perform services for the
Participating Company Group, by motivating such persons to contribute to the
growth and profitability of the Participating Company Group, by aligning their
interests with interests of the Company’s shareholders, and by rewarding such
persons for their services by tying a significant portion of their total
compensation package to the success of the Company.  The Plan seeks to achieve
this purpose by providing for Awards in the form of Options, Stock Appreciation
Rights, Restricted Stock Awards, Performance Shares, Performance Units,
Restricted Stock Units, Deferred Compensation Awards and other Stock-Based
Awards as described below.
 
1.3 Term of Plan.  The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Awards
granted under the Plan have lapsed.  However, all Awards shall be granted, if at
all, within ten (10) years from the Effective Date.  Moreover, Incentive Stock
Options shall not be granted later than ten (10) years from the date of
shareholder approval of the Plan.
 
2. Definitions and Construction.
 
2.1 Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:
 
(a) “Affiliate” means (i) an entity, other than a Parent Corporation, that
directly, or indirectly through one or more intermediary entities, controls the
Company or (ii) an entity, other than a Subsidiary Corporation, that is
controlled by the Company directly, or indirectly through one or more
intermediary entities.  For this purpose, the term “control” (including the term
“controlled by”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of the relevant
entity, whether through the ownership of voting securities, by contract or
otherwise; or shall have such other meaning assigned such term for the purposes
of registration on Form S-8 under the Securities Act.
 
1

--------------------------------------------------------------------------------


(b) “Award” means any Option, SAR, Restricted Stock Award, Performance Share,
Performance Unit, Restricted Stock Unit or Deferred Compensation Award or other
Stock-Based Award granted under the Plan.
 
(c) “Award Agreement” means a written agreement between the Company and a
Participant setting forth the terms, conditions and restrictions of the Award
granted to the Participant.
 
(d) “Board” means the Board of Directors of the Company.
 
(e) “Change in Control” means, unless otherwise defined by the Participant’s
Award Agreement or contract of employment or service, the occurrence of any of
the following:
 
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any benefit plan for Employees or any trustee, agent
or other fiduciary for any such plan acting in such person’s capacity as such
fiduciary), directly or indirectly, becomes the “beneficial owner” (as defined
in Rule 13d-3 promulgated under the Exchange Act), of stock of the Company
representing twenty percent (20%) or more of the combined voting power of the
Company’s then outstanding voting stock; or
 
(ii) during any two consecutive years, individuals who at the beginning of such
period constitute the Board cease for  any reason to constitute at least a
majority of the Board, unless the election, or the nomination for election by
the shareholders of the Company, of each new Director was approved by a vote of
at least two-thirds (2/3) of the Directors then still in office who were
Directors at the beginning of the period; or
 
(iii) the consummation of any consolidation or merger of the Company other than
a merger or consolidation which would result in the voting stock of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting stock of the surviving
entity or any parent of such surviving entity) at least seventy percent (70%) of
the Combined Voting Power of the Company, such surviving entity or the parent of
such surviving entity outstanding immediately after the merger or consolidation;
or
 
(iv) the approval of the Shareholders of the Company of any (1) sale, lease,
exchange or other transfer (in one or a series of related transactions) of all
or substantially all of the assets of the Company, or (2) any plan or proposal
for the liquidation or dissolution of the Company.
 
For purposes of paragraph (iii), the term “Combined Voting Power” shall mean the
combined voting power of the Company’s or other relevant entity’s then
outstanding voting stock.
 
(f) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.
 
(g) “Committee” means the Compensation Committee or other committee of the Board
duly appointed to administer the Plan and having such powers as shall be
specified by
 

 
2

--------------------------------------------------------------------------------

 

the Board.  If no committee of the Board has been appointed to administer the
Plan, the Board shall exercise all of the powers of the Committee granted
herein, and, in any event, the Board may in its discretion exercise any or all
of such powers.
 
(h) “Company” means PG&E Corporation, a California corporation, or any successor
corporation thereto.
 
(i) “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a member of the Board) to a Participating
Company, provided that the identity of such person, the nature of such services
or the entity to which such services are provided would not preclude the Company
from offering or selling securities to such person pursuant to the Plan in
reliance on registration on a Form S-8 Registration Statement under the
Securities Act.
 
(j)“Deferred Compensation Award” means an award of Stock Units granted to a
Participant pursuant to Section 12 of the Plan.
 
(k) “Director” means a member of the Board.
 
(l) “Disability” means the permanent and total disability of the Participant,
within the meaning of Section 22(e)(3) of the Code, except as otherwise set
forth in the Plan or an Award Agreement.
 
(m) “Dividend Equivalent” means a credit, made at the discretion of the
Committee or as otherwise provided by the Plan, to the account of a Participant
in an amount equal to the cash dividends paid on one share of Stock for each
share of Stock represented by an Award held by such Participant.
 
(n) “Employee” means any person treated as an employee (including an Officer or
a member of the Board who is also treated as an employee) in the records of a
Participating Company and, with respect to any Incentive Stock Option granted to
such person, who is an employee for purposes of Section 422 of the Code;
provided, however, that neither service as a member of the Board nor payment of
a director’s fee shall be sufficient to constitute employment for purposes of
the Plan.  The Company shall determine in good faith and in the exercise of its
discretion whether an individual has become or has ceased to be an Employee and
the effective date of such individual’s employment or termination of employment,
as the case may be.  For purposes of an individual’s rights, if any, under the
Plan as of the time of the Company’s determination, all such determinations by
the Company shall be final, binding and conclusive, notwithstanding that the
Company or any court of law or governmental agency subsequently makes a contrary
determination.
 
(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(p) “Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Committee, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:
 

 
3

--------------------------------------------------------------------------------

 

(i) Except as otherwise determined by the Committee, if, on such date, the Stock
is listed on a national or regional securities exchange or market system, the
Fair Market Value of a share of Stock shall be the closing price of a share of
Stock as quoted on the New York Stock Exchange or such other national or
regional securities exchange or market system constituting the primary market
for the Stock, as reported in The Wall Street Journal or such other source as
the Company deems reliable.  If the relevant date does not fall on a day on
which the Stock has traded on such securities exchange or market system, the
date on which the Fair Market Value shall be established shall be the last day
on which the Stock was so traded prior to the relevant date, or such other
appropriate day as shall be determined by the Committee, in its discretion.
 
(ii) Notwithstanding the foregoing, the Committee may, in its discretion,
determine the Fair Market Value on the basis of the opening, closing, high, low
or average sale price of a share of Stock or the actual sale price of a share of
Stock received by a Participant, on such date, the preceding trading day, the
next succeeding trading day or an average determined over a period of trading
days.  The Committee may vary its method of determination of the Fair Market
Value as provided in this Section for different purposes under the Plan.
 
(iii) If, on such date, the Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be as determined by the Committee in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse.
 
(q) “Incentive Stock Option” means an Option intended to be (as set forth in the
Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.
 
(r) “Insider” means an Officer, a Director or any other person whose
transactions in Stock are subject to Section 16 of the Exchange Act.
 
(s) “Mandatory Retirement” means retirement as a Director at age 70 or at such
other age as may be specified in the retirement policy for the Board in effect
at the time of a Nonemployee Director’s termination of Service as a Director.
 
(t) “Net-Exercise” means a procedure by which the Participant will be issued a
number of shares of Stock determined in accordance with the following formula:
 
X = Y(A-B)/A, where
X = the number of shares of Stock to be issued to the Participant upon exercise
of the Option;
Y = the total number of shares with respect to which the Participant has elected
to exercise the Option;
A = the Fair Market Value of one (1) share of Stock;
B = the exercise price per share (as defined in the Participant’s Award
Agreement).

 
4

--------------------------------------------------------------------------------

 



(u) “Nonemployee Director” means a Director who is not an Employee.
 
(v)“Nonemployee Director Award” means an Award granted to a Nonemployee Director
pursuant to Section 7 of the Plan.
 
(w)“Nonstatutory Stock Option” means an Option not intended to be (as set forth
in the Award Agreement) an incentive stock option within the meaning of
Section 422(b) of the Code.
 
(x)“Officer” means any person designated by the Board as an officer of the
Company.
 
(y) “Option” means the right to purchase Stock at a stated price for a specified
period of time granted to a Participant pursuant to Section 6 or Section 7 of
the Plan.  An Option may be either an Incentive Stock Option or a Nonstatutory
Stock Option.
 
(z)“Option Expiration Date” means the date of expiration of the Option’s term as
set forth in the Award Agreement.
 
(aa)“Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.
 
(bb)“Participant” means any eligible person who has been granted one or more
Awards.
 
(cc)“Participating Company” means the Company or any Parent Corporation,
Subsidiary Corporation or Affiliate.
 
(dd)“Participating Company Group” means, at any point in time, all entities
collectively which are then Participating Companies.
 
(ee)“Performance Award” means an Award of Performance Shares or Performance
Units.
 
(ff)“Performance Award Formula” means, for any Performance Award, a formula or
table established by the Committee pursuant to Section 10.3 of the Plan which
provides the basis for computing the value of a Performance Award at one or more
threshold levels of attainment of the applicable Performance Goal(s) measured as
of the end of the applicable Performance Period.
 
(gg)“Performance Goal” means a performance goal established by the Committee
pursuant to Section 10.3 of the Plan.
 
(hh)“Performance Period” means a period established by the Committee pursuant to
Section 10.3 of the Plan at the end of which one or more Performance Goals are
to be measured.
 

 
5

--------------------------------------------------------------------------------

 

(ii) “Performance Share” means a bookkeeping entry representing a right granted
to a Participant pursuant to Section 10 of the Plan to receive a payment equal
to the value of a Performance Share, as determined by the Committee, based on
performance.
 
(jj) “Performance Unit” means a bookkeeping entry representing a right granted
to a Participant pursuant to Section 10 of the Plan to receive a payment equal
to the value of a Performance Unit, as determined by the Committee, based upon
performance.
 
(kk) “Restricted Stock Award” means an Award of Restricted Stock.
 
(ll) “Restricted Stock Unit” or “Stock Unit” means a bookkeeping entry
representing a right granted to a Participant pursuant to Section 11 or
Section 12 of the Plan, respectively, to receive a share of Stock on a date
determined in accordance with the provisions of Section 11 or Section 12, as
applicable, and the Participant’s Award Agreement.
 
(mm) “Restriction Period” means the period established in accordance with
Section 9.4 of the Plan during which shares subject to a Restricted Stock Award
are subject to Vesting Conditions.
 
(nn) “Retirement” means termination as an Employee of a Participating Company at
age 55 or older, provided that the Participant was an Employee for at least five
consecutive years prior to the date of such termination.
 
(oo) “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from time
to time, or any successor rule or regulation.
 
(pp) “SAR” or “Stock Appreciation Right” means a bookkeeping entry representing,
for each share of Stock subject to such SAR, a right granted to a Participant
pursuant to Section 8 of the Plan to receive payment in any combination of
shares of Stock or cash of an amount equal to the excess, if any, of the Fair
Market Value of a share of Stock on the date of exercise of the SAR over the
exercise price.
 
(qq) “Section 162(m)” means Section 162(m) of the Code.
 
(rr) “Section 409A Change in Control” means a “change in the ownership or
effective control of the corporation, or in the ownership of a substantial
portion of the assets of the corporation,” within the meaning of Section 409A of
the Code, as such definition applies to the Company.
 
(ss) “Securities Act” means the Securities Act of 1933, as amended.
 
(tt) “Separation from Service” means a Participant’s “separation from service,”
within the meaning of Section 409A of the Internal Revenue Code.
 
(uu) “Service” means a Participant’s employment or service with the
Participating Company Group, whether in the capacity of an Employee, a Director
or a Consultant.  A Participant’s Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders such
Service or a change in the
 

 
6

--------------------------------------------------------------------------------

 

Participating Company for which the Participant renders such Service, provided
that there is no interruption or termination of the Participant’s
Service.  Furthermore, a Participant’s Service shall not be deemed to have
terminated if the Participant takes any military leave, sick leave, or other
bona fide leave of absence approved by the Company.  However, if any such leave
taken by a Participant exceeds ninety (90) days, then on the one hundred
eighty-first (181st) day following the commencement of such leave any Incentive
Stock Option held by the Participant shall cease to be treated as an Incentive
Stock Option and instead shall be treated thereafter as a Nonstatutory Stock
Option, unless the Participant’s right to return to Service with the
Participating Company Group is guaranteed by statute or
contract.  Notwithstanding the foregoing, unless otherwise designated by the
Company or required by law, a leave of absence shall not be treated as Service
for purposes of determining vesting under the Participant’s Award Agreement.  A
Participant’s Service shall be deemed to have terminated either upon an actual
termination of Service or upon the entity for which the Participant performs
Service ceasing to be a Participating Company.  Subject to the foregoing, the
Company, in its discretion, shall determine whether the Participant’s Service
has terminated and the effective date of such termination.
 
(vv) “Stock” means the common stock of the Company, as adjusted from time to
time in accordance with Section 4.2 of the Plan.
 
(ww) “Stock-Based Awards” means any award that is valued in whole or in part by
reference to, or is otherwise based on, the Stock, including dividends on the
Stock, but not limited to those Awards described in Sections 6 through 12 of the
Plan.
 
(xx) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.
 
(yy) “Ten Percent Owner” means a Participant who, at the time an Option is
granted to the Participant, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of a Participating
Company (other than an Affiliate) within the meaning of Section 422(b)(6) of the
Code.
 
(zz) “Vesting Conditions” mean those conditions established in accordance with
Section 9.4 or Section 11.2 of the Plan prior to the satisfaction of which
shares subject to a Restricted Stock Award or Restricted Stock Unit Award,
respectively, remain subject to forfeiture or a repurchase option in favor of
the Company upon the Participant’s termination of Service.
 
2.2 Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the
Plan.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
 
3. Administration.
 
3.1 Administration by the Committee.  The Plan shall be administered by the
Committee.  All questions of interpretation of the Plan or of any Award shall be
determined by
 

 
7

--------------------------------------------------------------------------------

 

the Committee, and such determinations shall be final and binding upon all
persons having an interest in the Plan or such Award.
 
3.2 Authority of Officers.  Any Officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation,
determination or election which is the responsibility of or which is allocated
to the Company herein, provided the Officer has apparent authority with respect
to such matter, right, obligation, determination or election.  In addition, to
the extent specified in a resolution adopted by the Board, the Chief Executive
Officer of the Company shall have the authority to grant Awards to an Employee
who is not an Insider and who is receiving a salary below the level which
requires approval by the Committee; provided that the terms of such Awards
conform to guidelines established by the Committee and provided further that at
the time of making such Awards the Chief Executive Officer also is a Director.
 
3.3 Administration with Respect to Insiders.  With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b-3.
 
3.4 Committee Complying with Section 162(m).  While the Company is a “publicly
held corporation” within the meaning of Section 162(m), the Board may establish
a Committee of “outside directors” within the meaning of Section 162(m) to
approve the grant of any Award which might reasonably be anticipated to result
in the payment of employee remuneration that would otherwise exceed the limit on
employee remuneration deductible for income tax purposes pursuant to
Section 162(m).
 
3.5 Powers of the Committee.  In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:
 
(a) to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock or units to be subject to
each Award based on the recommendation of the Chief Executive Officer of the
Company (except that Awards to the Chief Executive Officer shall be based on the
recommendation of the independent members of the Board in compliance with
applicable stock exchange rules and Awards to Nonemployee Directors shall be
granted automatically pursuant to Section 7 of the Plan);
 
(b) to determine the type of Award granted and to designate Options as Incentive
Stock Options or Nonstatutory Stock Options;
 
(c) to determine the Fair Market Value of shares of Stock or other property;
 
(d) to determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
purchased pursuant to any Award, (ii) the method of payment for shares purchased
pursuant to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with Award, including by the withholding or
delivery of shares of Stock, (iv) the timing, terms and conditions of the
exercisability or vesting of any Award or any shares acquired pursuant thereto,
(v) the
 

 
8

--------------------------------------------------------------------------------

 

Performance Award Formula and Performance Goals applicable to any Award and the
extent to which such Performance Goals have been attained, (vi) the time of the
expiration of any Award, (vii) the effect of the Participant’s termination of
Service on any of the foregoing, and (viii) all other terms, conditions and
restrictions applicable to any Award or shares acquired pursuant thereto not
inconsistent with the terms of the Plan;
 
(e) to determine whether an Award will be settled in shares of Stock, cash, or
in any combination thereof;
 
(f) to approve one or more forms of Award Agreement;
 
(g) to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;
 
(h) to accelerate, continue, extend or defer the exercisability or vesting of
any Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant’s termination of Service;
 
(i) without the consent of the affected Participant and notwithstanding the
provisions of any Award Agreement to the contrary, to unilaterally substitute at
any time a Stock Appreciation Right providing for settlement solely in shares of
Stock in place of any outstanding Option, provided that such Stock Appreciation
Right covers the same number of shares of Stock and provides for the same
exercise price (subject in each case to adjustment in accordance with
Section 4.2) as the replaced Option and otherwise provides substantially
equivalent terms and conditions as the replaced Option, as determined by the
Committee;
 
(j) to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt sub-plans or supplements to, or alternative versions of,
the Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws or regulations of or to accommodate the tax
policy, accounting principles or custom of, foreign jurisdictions whose citizens
may be granted Awards;
 
(k) to correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Committee may
deem advisable to the extent not inconsistent with the provisions of the Plan or
applicable law; and
 
(l) to delegate to the Chief Executive Officer or the Senior Vice President of
Human Resources the authority with respect to ministerial matters regarding the
Plan and Awards made under the Plan.
 
3.6 Option or SAR Repricing. Without the affirmative vote of holders of a
majority of the shares of Stock cast in person or by proxy at a meeting of the
shareholders of the Company at which a quorum representing a majority of all
outstanding shares of Stock is present or represented by proxy, the Board shall
not approve a program providing for either (a) the cancellation of outstanding
Options or SARs and the grant in substitution therefore of new Options or SARs
having a lower exercise price or (b) the amendment of outstanding Options or
SARs to reduce the exercise price thereof.  This paragraph shall not be
construed to apply to
 

 
9

--------------------------------------------------------------------------------

 

“issuing or assuming a stock option in a transaction to which section 424(a)
applies,” within the meaning of Section 424 of the Code.
 
3.7 Indemnification.  In addition to such other rights of indemnification as
they may have as members of the Board or the Committee or as officers or
employees of the Participating Company Group, members of the Board or the
Committee and any officers or employees of the Participating Company Group to
whom authority to act for the Board, the Committee or the Company is delegated
shall be indemnified by the Company against all reasonable expenses, including
attorneys’ fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.
 
4. Shares Subject to Plan.
 
4.1 Maximum Number of Shares Issuable.  Subject to adjustment as provided in
Section 4.2 and subject to Section 409A of the Code, the maximum aggregate
number of shares of Stock that may be issued under the Plan shall be twelve
million (12,000,000) and shall consist of authorized but unissued or reacquired
shares of Stock or any combination thereof.  If an outstanding Award for any
reason expires or is terminated or canceled without having been exercised or
settled in full, or if shares of Stock acquired pursuant to an Award subject to
forfeiture or repurchase are forfeited or repurchased by the Company, the shares
of Stock allocable to the terminated portion of such Award or such forfeited or
repurchased shares of Stock shall again be available for issuance under the
Plan.  Shares of Stock shall not be deemed to have been issued pursuant to the
Plan (a) with respect to any portion of an Award that is settled in cash or
(b) to the extent such shares are withheld or reacquired by the Company in
satisfaction of tax withholding obligations pursuant to Section 16.2.  Upon
payment in shares of Stock pursuant to the exercise of an SAR, the number of
shares available for issuance under the Plan shall be reduced only by the number
of shares actually issued in such payment.  If the exercise price of an Option
is paid by tender to the Company, or attestation to the ownership, of shares of
Stock owned by the Participant, or by means of a Net-Exercise, the number of
shares available for issuance under the Plan shall be reduced only by the net
number of shares for which the Option is exercised.
 
4.2 Adjustments for Changes in Capital Structure.  Subject to any required
action by the shareholders of the Company, in the event of any change in the
Stock effected without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the
 

 
10

--------------------------------------------------------------------------------

 

shareholders of the Company in a form other than Stock (excepting normal cash
dividends) that has a material effect on the Fair Market Value of shares of
Stock, appropriate adjustments shall be made in the number and kind of shares
subject to the Plan and to any outstanding Awards, in the Award limits set forth
in Section 5.4, in the Nonemployee Director Awards to be granted automatically
pursuant to Section 7, and in the exercise or purchase price per share under any
outstanding Award in order to prevent dilution or enlargement of Participants’
rights under the Plan.  For purposes of the foregoing, conversion of any
convertible securities of the Company shall not be treated as “effected without
receipt of consideration by the Company.”  Any fractional share resulting from
an adjustment pursuant to this Section 4.2 shall be rounded down to the nearest
whole number.  The Committee in its sole discretion, may also make such
adjustments in the terms of any Award to reflect, or related to, such changes in
the capital structure of the Company or distributions as it deems appropriate,
including modification of Performance Goals, Performance Award Formulas and
Performance Periods.  The adjustments determined by the Committee pursuant to
this Section 4.2 shall be final, binding and conclusive.
 
5. Eligibility and Award Limitations.
 
5.1 Persons Eligible for Awards.  Awards may be granted only to Employees,
Consultants and Directors.  For purposes of the foregoing sentence, “Employees,”
“Consultants”and “Directors” shall include prospective Employees, prospective
Consultants and prospective Directors to whom Awards are granted in connection
with written offers of an employment or other service relationship with the
Participating Company Group; provided, however, that no Stock subject to any
such Award shall vest, become exercisable or be issued prior to the date on
which such person commences Service.  A Nonemployee Director Award may be
granted only to a person who, at the time of grant, is a Nonemployee Director.
 
5.2 Participation.  Awards other than Nonemployee Director Awards are granted
solely at the discretion of the Committee.  Eligible persons may be granted more
than one Award.  However, excepting Nonemployee Director Awards, eligibility in
accordance with this Section shall not entitle any person to be granted an
Award, or, having been granted an Award, to be granted an additional Award.
 
5.3 Incentive Stock Option Limitations.
 
(a) Persons Eligible.  An Incentive Stock Option may be granted only to a person
who, on the effective date of grant, is an Employee of the Company, a Parent
Corporation or a Subsidiary Corporation (each being an “ISO-Qualifying
Corporation”).  Any person who is not an Employee of an ISO-Qualifying
Corporation on the effective date of the grant of an Option to such person may
be granted only a Nonstatutory Stock Option.  An Incentive Stock Option granted
to a prospective Employee upon the condition that such person become an Employee
of an ISO-Qualifying Corporation shall be deemed granted effective on the date
such person commences Service with an ISO-Qualifying Corporation, with an
exercise price determined as of such date in accordance with Section 6.1.
 
(b) Fair Market Value Limitation.  To the extent that options designated as
Incentive Stock Options (granted under all stock option plans of the
Participating Company Group, including the Plan) become exercisable by a
Participant for the first time during any
 

 
11

--------------------------------------------------------------------------------

 

calendar year for stock having a Fair Market Value greater than One Hundred
Thousand Dollars ($100,000), the portion of such options which exceeds such
amount shall be treated as Nonstatutory Stock Options.  For purposes of this
Section, options designated as Incentive Stock Options shall be taken into
account in the order in which they were granted, and the Fair Market Value of
stock shall be determined as of the time the option with respect to such stock
is granted.  If the Code is amended to provide for a limitation different from
that set forth in this Section, such different limitation shall be deemed
incorporated herein effective as of the date and with respect to such Options as
required or permitted by such amendment to the Code.  If an Option is treated as
an Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section, the Participant may
designate which portion of such Option the Participant is exercising.  In the
absence of such designation, the Participant shall be deemed to have exercised
the Incentive Stock Option portion of the Option first.  Upon exercise, shares
issued pursuant to each such portion shall be separately identified.
 
5.4 Award Limits.
 
(a) Maximum Number of Shares Issuable Pursuant to Incentive Stock
Options.  Subject to adjustment as provided in Section 4.2, the maximum
aggregate number of shares of Stock that may be issued under the Plan pursuant
to the exercise of Incentive Stock Options shall not exceed twelve million
(12,000,000) shares.  The maximum aggregate number of shares of Stock that may
be issued under the Plan pursuant to all Awards other than Incentive Stock
Options shall be the number of shares determined in accordance with Section 4.1,
subject to adjustment as provided in Section 4.2 and further subject to the
limitation set forth in Section 5.4(b) below.
 
(b) Aggregate Limit on Full Value Awards.  Subject to adjustment as provided in
Section 4.2, in no event shall more than twelve million (12,000,000) shares in
the aggregate be issued under the Plan pursuant to the exercise or settlement of
Restricted Stock Awards, Restricted Stock Unit Awards and Performance Awards
(“Full Value Awards”).  Except with respect to a maximum of five percent (5%) of
the shares of Stock authorized in this Section 5.4(b), any Full Value Awards
which vest on the basis of the Participant’s continued Service shall not provide
for vesting which is any more rapid than annual pro rata vesting over a three
(3) year period and any Full Value Awards which vest upon the attainment of
Performance Goals shall provide for a Performance Period of at least twelve (12)
months.
 
(c) Section 162(m) Award Limits.  The following limits shall apply to the grant
of any Award if, at the time of grant, the Company is a “publicly held
corporation” within the meaning of Section 162(m).
 
(i) Options and SARs.  Subject to adjustment as provided in Section 4.2, no
Employee shall be granted within any fiscal year of the Company one or more
Options or Freestanding SARs which in the aggregate are for more than 400,000
shares of Stock reserved for issuance under the Plan.
 
(ii) Restricted Stock and Restricted Stock Unit Awards.  Subject to adjustment
as provided in Section 4.2, no Employee shall be granted within any fiscal year
of the Company one or more Restricted Stock Awards or Restricted Stock Unit
Awards, subject to
 

 
12

--------------------------------------------------------------------------------

 

Vesting Conditions based on the attainment of Performance Goals, for more than
400,000 shares of Stock reserved for issuance under the Plan.
 
(iii) Performance Awards.  Subject to adjustment as provided in Section 4.2, no
Employee shall be granted (1) Performance Shares which could result in such
Employee receiving more than 400,000 shares of Stock reserved for issuance under
the Plan for each full fiscal year of the Company contained in the Performance
Period for such Award, or (2) Performance Units which could result in such
Employee receiving more than two million dollars ($2 million) for each full
fiscal year of the Company contained in the Performance Period for such
Award.  No Participant may be granted more than one Performance Award for the
same Performance Period.
 
6. Terms and Conditions of Options.
 
Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish.  No Option or purported Option shall be a valid and binding
obligation of the Company unless evidenced by a fully executed Award
Agreement.  Award Agreements evidencing Options may incorporate all or any of
the terms of the Plan by reference and, except as otherwise set forth in
Section 7 with respect to Nonemployee Director Options, shall comply with and be
subject to the following terms and conditions:
 
6.1 Exercise Price.  The exercise price for each Option shall be established in
the discretion of the Committee; provided, however, that (a) the exercise price
per share shall be not less than the Fair Market Value of a share of Stock on
the effective date of grant of the Option and (b) no Incentive Stock Option
granted to a Ten Percent Owner shall have an exercise price per share less than
one hundred ten percent (110%) of the Fair Market Value of a share of Stock on
the effective date of grant of the Option.  Notwithstanding the foregoing, an
Option (whether an Incentive Stock Option or a Nonstatutory Stock Option) may be
granted with an exercise price lower than the minimum exercise price set forth
above if such Option is granted pursuant to an assumption or substitution for
another option in a manner qualifying under the provisions of Section 424(a) of
the Code.
 
6.2 Exercisability and Term of Options.  Options shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that (a) no Option shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such Option, (b) no Incentive
Stock Option granted to a Ten Percent Owner shall be exercisable after the
expiration of five (5) years after the effective date of grant of such Option,
and (c) no Option granted to a prospective Employee, prospective Consultant or
prospective Director may become exercisable prior to the date on which such
person commences Service.  Subject to the foregoing, unless otherwise specified
by the Committee in the grant of an Option, any Option granted hereunder shall
terminate ten (10) years after the effective date of grant of the Option, unless
earlier terminated in accordance with its provisions.
 

 
13

--------------------------------------------------------------------------------

 

6.3 Payment of Exercise Price.
 
(a) Forms of Consideration Authorized.  Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check or in cash
equivalent, (ii) by tender to the Company, or attestation to the ownership, of
shares of Stock owned by the Participant having a Fair Market Value not less
than the exercise price, (iii) by delivery of a properly executed notice of
exercise together with irrevocable instructions to a broker providing for the
assignment to the Company of the proceeds of a sale or loan with respect to some
or all of the shares being acquired upon the exercise of the Option (including,
without limitation, through an exercise complying with the provisions of
Regulation T as promulgated from time to time by the Board of Governors of the
Federal Reserve System) (a “Cashless Exercise”), (iv) by delivery of a properly
executed notice of exercise electing a Net-Exercise, (v) by such other
consideration as may be approved by the Committee from time to time to the
extent permitted by applicable law, or (vi) by any combination thereof.  The
Committee may at any time or from time to time grant Options which do not permit
all of the foregoing forms of consideration to be used in payment of the
exercise price or which otherwise restrict one or more forms of consideration.
 
(b) Limitations on Forms of Consideration.
 
(i) Tender of Stock.  Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock.
 
(ii) Cashless Exercise.  The Company reserves, at any and all times, the right,
in the Company’s sole and absolute discretion, to establish, decline to approve
or terminate any program or procedures for the exercise of Options by means of a
Cashless Exercise, including with respect to one or more Participants specified
by the Company notwithstanding that such program or procedures may be available
to other Participants.
 
6.4 Effect of Termination of Service.
 
(a) Option Exercisability.  Subject to earlier termination of the Option as
otherwise provided herein and unless otherwise provided by the Committee, an
Option shall be exercisable after a Participant’s termination of Service only
during the applicable time periods provided in the Award Agreement.
 
(b) Extension if Exercise Prevented by Law.  Notwithstanding the foregoing,
unless the Committee provides otherwise in the Award Agreement, if the exercise
of an Option within the applicable time periods is prevented by the provisions
of Section 14.1 below, the Option shall remain exercisable until three (3)
months (or such longer period of time as determined by the Committee, in its
discretion) after the date the Participant is notified by the Company that the
Option is exercisable, but in any event no later than the Option Expiration
Date.
 
(c) Extension if Participant Subject to Section 16(b).  Notwithstanding the
foregoing, if a sale within the applicable time periods of shares acquired upon
the exercise of the
 

 
14

--------------------------------------------------------------------------------

 

Option would subject the Participant to suit under Section 16(b) of the Exchange
Act, the Option shall remain exercisable until the earliest to occur of (i) the
tenth (10th) day following the date on which a sale of such shares by the
Participant would no longer be subject to such suit, (ii) the one hundred and
ninetieth (190th) day after the Participant’s termination of Service, or
(iii) the Option Expiration Date.
 
6.5 Transferability of Options.  During the lifetime of the Participant, an
Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative.  Prior to the issuance of shares of Stock upon
the exercise of an Option, the Option shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and
distribution.  Notwithstanding the foregoing, to the extent permitted by the
Committee, in its discretion, and set forth in the Award Agreement evidencing
such Option, a Nonstatutory Stock Option shall be assignable or transferable
subject to the applicable limitations, if any, described in the General
Instructions to Form S-8 Registration Statement under the Securities Act.
 
7. Terms and Conditions of Nonemployee Director Awards.
 
Nonemployee Director Awards shall be evidenced by Award Agreements in such form
as the Board shall from time to time establish.  Such Award Agreements may
incorporate all or any of the terms of the Plan by reference, shall be automatic
and non-discretionary and shall comply with and be subject to the terms and
conditions set forth in this Section 7.
 
For purposes of this Section 7 as amended on December 19, 2009, each year the
Board shall approve the grant date for all Nonemployee Director awards to be
made under this Section 7 (the “Grant Date”), which shall be the same as the
grant date approved each year by the Committee for the annual Plan Awards to be
made to Employees in accordance with guidelines approved by the Committee
(“Annual Awards”).  Solely for purposes of determining the number of shares of
Stock covered by Restricted Stock Awards and Restricted Stock Units described in
Section 7.1 and Section 7.4, the “Fair Market Value of the Stock on Grant Date”
(which may be determined by an average or other method) shall be approved by the
Board each year and shall be the same as that used to determine the number of
Annual Awards.
 
7.1 Automatic Grant of Restricted Stock.
 
(a) Timing and Amount of Grant.  For each calendar year, each person who is a
Nonemployee Director on the Grant Date shall be granted a Restricted Stock Award
to purchase a number of shares of Stock determined by dividing forty-five
thousand dollars ($45,000) by the Fair Market Value of the Stock on the Grant
Date, and rounding down to the nearest whole number.
 
(b) Vesting.  The shares subject to the Restricted Stock Award granted pursuant
to Section 7.1(a) shall vest in equal annual installments of twenty percent
(20%) on each anniversary of the Grant Date, with one hundred percent (100%) of
the shares vested on the fifth anniversary of the Grant Date.
 

 
15

--------------------------------------------------------------------------------

 

7.2 Annual Election to Receive Nonstatutory Stock Option and Restricted Stock
Units.  On a date no later than December 31 of each calendar year during the
term of the Plan, each person who is then a Nonemployee Director shall deliver
to the Board a written election to receive either Nonstatutory Stock Options or
Restricted Stock Units, or both, with an aggregate value of $45,000, on the
Grant Date for the following calendar year, provided the person continues to be
a Nonemployee Director on the Grant Date.  A Nonemployee Director may allocate
between Nonstatutory Stock Options and Restricted Stock Units in minimum
increments with a value equal to $5,000, as determined in accordance with
Sections 7.3 and 7.4.  All awards of Nonstatutory Stock Options and Restricted
Stock Units made to Nonemployee Directors shall comply with the provisions of
Sections 7.3 and 7.4, respectively.  A Nonemployee Director who fails to make a
timely election or who first becomes a Nonemployee Director after December 31
but before the Grant Date for the following calendar year shall be awarded
Nonstatutory Stock Options and Restricted Stock Units each with a value of
$22,500, as determined in accordance with Sections 7.3 and 7.4, provided the
Nonemployee Director continues to be a Nonemployee Director on the Grant Date.
 
7.3 Grant of Nonstatutory Stock Option.
 
(a) Timing and Amount of Grant.  For each calendar year, unless a Nonemployee
Director made an election to decline the award of a Nonstatutory Stock Option in
accordance with Section 7.7, each person who is a Nonemployee Director on the
Grant Date  shall receive a grant of a Nonstatutory Stock Option with an
aggregate value equal to $5,000, $10,000, $15,000, $20,000, $25,000 $30,000,
$35,000, $40,000, or $45,000 as previously elected by the Nonemployee Director
(or $22,500 in the case of a Nonemployee Director who failed to make a timely
election or who became a Nonemployee Director before the Grant Date for a
particular year but after December 31 of the previous year) (the “Elected Option
Value”).
 
The number of shares subject to the Nonstatutory Stock Option shall be
determined by dividing the Elected Option Value by the value of a Nonstatutory
Stock Option to purchase a single share of Stock as of the Grant Date.  The per
share option value shall be calculated in accordance with the Black-Scholes
stock option valuation method using the average closing price of Stock during
the preceding months of November, December, and January, and reducing the per
option value by twenty percent (20%).  The resulting number of shares subject to
the Nonstatutory Stock Option shall be rounded down to the nearest whole
share.  No person shall receive more than one grant of Nonstatutory Stock
Options pursuant to this Section 7.3(a) during any calendar year.
 
(b) Exercise Price and Payment.  The exercise price of each Nonstatutory Stock
Option granted pursuant to Section 7.3(a) shall be the Fair Market Value of the
Stock on the Grant Date.  The payment of the exercise price for the number of
shares of Stock being purchased pursuant to the Nonstatutory Stock Option shall
be made in accordance with the provisions of Section 6.3.
 
(c) Vesting and Exercisability.  The Nonstatutory Stock Option granted in
accordance with this Section shall become vested and exercisable as to one third
(1/3) of the shares subject to the Nonstatutory Stock Option on the second,
third and fourth anniversaries of the Grant Date, respectively.  The
Nonstatutory Stock Option shall terminate ten (10) years after the Grant Date,
unless earlier terminated in accordance with its provisions.
 

 
16

--------------------------------------------------------------------------------

 

7.4 Grant of Restricted Stock Unit.
 
(a)           Timing and Amount of Grant.  For each calendar year, unless a
Nonemployee Director made an election to decline the award of a Restricted Stock
Unit in accordance with Section 7.7, each person who is a Nonemployee Director
on the Grant Date shall receive a grant of a Restricted Stock Unit with an
aggregate value equal to $5,000, $10,000, $15,000, $20,000, $25,000, $30,000,
$35,000, $40,000, or $45,000, as previously elected by the Nonemployee Director
(or $22,500 in the case of a Nonemployee Director who failed to make a timely
election or who became a Nonemployee Director after December 31 but before the
Grant Date) (the “Elected Stock Unit Value”).  The number of Restricted Stock
Units shall be determined by dividing the Elected Stock Unit Value by the Fair
Market Value of the Stock on the Grant Date (including fractions computed to
three decimal places).  The Restricted Stock Units awarded to a Nonemployee
Director shall be credited to the director’s Restricted Stock Unit
account.  Each Restricted Stock Unit awarded to a Nonemployee Director in
accordance with this Section 7.4(a) shall be deemed to be equal to one (1) (or
fraction thereof) share of Stock on the Grant Date, and shall thereafter
fluctuate in value in accordance with the Fair Market Value of the Stock.  No
person shall receive more than one grant of Restricted Stock Units pursuant to
this Section 7.4(a) during any calendar year.
 
(b)           Dividend Rights.  Each Nonemployee Director’s Restricted Stock
Unit account shall be credited quarterly on each dividend payment date with
additional shares of Restricted Stock Units (including fractions computed to
three decimal places) determined by dividing (1) the amount of cash dividends
paid on such date with respect to the number of shares of Stock represented by
the Restricted Stock Units previously credited to the account by (2) the Fair
Market Value per share of Stock on such date.  Such additional Restricted Stock
Units shall be subject to the same terms and conditions and shall be settled in
the same manner and at the same time as the Restricted Stock Units originally
subject to the Restricted Stock Unit Award.
 
(c)           Settlement of Restricted Stock Units.  Restricted Stock Units
credited to a Nonemployee Director’s Restricted Stock Unit account shall be
settled by the issuance of an equal number of shares of Stock, rounded down to
the nearest whole share, upon the earliest of (i) the Nonemployee Director’s
Separation from Service due to Mandatory Retirement, (ii) the Nonemployee
Director’s Separation from Service after five years of continuous service on the
Board (“Director Retirement”), (iii) the Nonemployee Director’s death, (iv) the
Nonemployee Director’s Disability (within the meaning of Section 409A of the
Code), (v) a Change in Control that also constitutes a Section 409A Change in
Control and (vi) the Nonemployee Director’s Separation from Service following a
Change in Control.  In the event of a distribution pursuant to Section
7.4(c)(iii) or 7.4(c)(iv), the Nonemployee Director shall receive the Stock in a
lump sum distribution at the time of the applicable distribution event.  In the
case of Sections 7.4(c)(i), 7.4(c)(ii), 7.4(c)(v) and 7.4(c)(vi), the
Nonemployee Director shall receive the Stock in a lump sum distribution in
January of the year following the year in which the applicable distribution
event occurs; provided, however, that the Nonemployee Director may elect, no
later than December 31 of the calendar year prior the date of grant of the
Restricted Stock Units (or such later time permitted by Section 409A), (1) to
receive a series of ten or less approximately equal annual installments
commencing no later than January of the year following the year in which the
applicable distribution event occurred (such election to apply to all such
distribution events)
 

 
17

--------------------------------------------------------------------------------

 

or (2) to instead receive a lump sum at the time that the applicable
distribution event occurs (such election to apply to all such distribution
events).
 
7.5 Effect of Termination of Service as a Nonemployee Director.
 
(a) Status of Award.  Subject to earlier termination of the Nonemployee Director
Award as otherwise provided herein, the status of a Nonemployee Director Award
shall be determined as follows:
 
(i) Death or Disability.  If the Nonemployee Director’s Service terminates due
to death or Disability (1) all shares subject to the Restricted Stock Award
shall become fully vested, and the Participant (or the Participant’s legal
representative or other person who acquired the rights to the Restricted Stock
by reason of the Participant’s death) shall have the right to resell or transfer
such shares at any time; and (2) all Nonstatutory Stock Options held by the
Participant shall become fully vested and exercisable, and the Participant (or
the Participant’s legal representative or other person who acquired the rights
to the Nonstatutory Stock Option by reason of the Participant’s death) shall
have the right to exercise the Nonstatutory Stock Options until the earlier of
(a) the date that is twelve (12) months after the date on which the
Participant’s Service terminated, or (b) the Option Expiration Date.  If the
Nonemployee Director becomes “disabled,” within the meaning of Section 409A of
the Code or in the event of the Nonemployee Director’s death, all Restricted
Stock Units credited to the Nonemployee Director’s account shall immediately
vest and become payable, in accordance with Section 7.4(c), to the Participant
(or the Participant’s legal representative or other person who acquired the
rights to the Restricted Stock Units by reason of the Participant’s death) in
the form of a number of shares of Stock equal to the number of Restricted Stock
Units credited to the Restricted Stock Unit account, rounded down to the nearest
whole share.
 
(ii) Mandatory Retirement.  If the Participant’s Service terminates because of
the Mandatory Retirement of the Participant (1) all shares subject to the
Restricted Stock Award shall become fully vested, and the Participant shall have
the right to resell or transfer such shares at any time; and (2) all
Nonstatutory Stock Options held by the Participant shall become fully vested and
exercisable and the Participant shall have the right to exercise the
Nonstatutory Stock Options until the earlier of (a) the date that is five (5)
years after the date on which the Participant’s Service terminated, or (b) the
Option Expiration Date.  If the Nonemployee Director Separates from Service due
to Mandatory Retirement, all Restricted Stock Units credited to the Nonemployee
Director’s account shall immediately vest and become payable to the Participant
in accordance with Section 7.4(c) above.
 
(iii) Other Termination of Service.  If the Participant’s Service terminates for
any reason other than those enumerated in Sections 7.5(a)(i) and 7.5(a)(ii), (1)
any unvested shares of Restricted Stock shall be forfeited to the Company and
from and after the date of such termination, the Participant shall cease to be a
shareholder with respect to such forfeited shares and shall have no dividend,
voting or other rights with respect thereto and (2) the unvested portion of any
Nonstatutory Stock Option shall terminate, and any portion of the Nonstatutory
Stock Option exercisable by the Participant on the date on which the
Participant’s Service terminated may be exercised until the earlier of (a) the
date that is three (3) months after the date on which the Participant’s Service
terminated, or (b) the Option Expiration Date.  If the
 

 
18

--------------------------------------------------------------------------------

 

Nonemployee Director Separates from Service prior to the occurrence of any of
the distribution events set forth in Section 7.4(c), all Restricted Stock Units
credited to the Participant’s account shall be forfeited on the date of such
Separation from Service; provided, however, that if the Nonemployee Director
Separates from Service due to a pending Disability determination such forfeiture
shall not occur until a finding that such Disability has not occurred.
 
(iv) Notwithstanding the provisions of Section 7.5(i) through 7.5(iii) above,
the Board, in its sole discretion, may establish different terms and conditions
pertaining to Nonemployee Director Awards.
 
(b) Extension if Exercise Prevented by Law.  Notwithstanding the foregoing, if
the exercise of a Nonstatutory Stock Option within the applicable time periods
set forth in Section 7.5(a) is prevented by the provisions of Section 14.1
below, the Nonstatutory Stock Option shall remain exercisable until three (3)
months after the date the Participant is notified by the Company that the
Nonstatutory Stock Option is exercisable, but in any event no later than the
Option Expiration Date.
 
(c) Extension if Participant Subject to Section 16(b).  Notwithstanding the
foregoing, if a sale within the applicable time periods set forth in
Section 7.5(a) of shares acquired upon the exercise of the Nonstatutory Stock
Option would subject the Participant to suit under Section 16(b) of the Exchange
Act, the Nonstatutory Stock Option shall remain exercisable until the earliest
to occur of (i) the tenth (10th) day following the date on which a sale of such
shares by the Participant would no longer be subject to such suit, (ii) the one
hundred and ninetieth (190th) day after the Participant’s termination of
Service, or (iii) the Option Expiration Date.
 
7.6 Effect of Change in Control on Nonemployee Director Awards.  Upon the
occurrence of a Change in Control, (i) the vesting of all shares of Restricted
Stock granted pursuant to Section 7.1(a) shall be accelerated so that all such
shares become fully vested, (ii) the vesting of Nonstatutory Stock Options
granted pursuant to Section 7.3(a) shall be accelerated and such Nonstatutory
Stock Options shall remain fully exercisable until the Option Expiration Date,
and (iii) all Restricted Stock Units shall immediately vest and be settled in
accordance with Section 7.4(c).
 
7.7 Right to Decline Nonemployee Director Awards.  Notwithstanding the
foregoing, any person may elect not to receive a Nonemployee Director Award by
delivering written notice of such election to the Board no later than the day
prior to the date such Nonemployee Director Award would otherwise be granted.  A
person so declining a Nonemployee Director Award shall receive no payment or
other consideration in lieu of such declined Nonemployee Director Award.  A
person who has declined a Nonemployee Director Award may revoke such election by
delivering written notice of such revocation to the Board no later than the day
prior to the date such Nonemployee Director Award would be granted.
 
8. Terms and Conditions of Stock Appreciation Rights.
 
Stock Appreciation Rights shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from
 

 
19

--------------------------------------------------------------------------------

 

time to time establish.  No SAR or purported SAR shall be a valid and binding
obligation of the Company unless evidenced by a fully executed Award
Agreement.  Award Agreements evidencing SARs may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:
 
8.1 Types of SARs Authorized.  SARs may be granted in tandem with all or any
portion of a related Option (a “Tandem SAR”) or may be granted independently of
any Option (a “Freestanding SAR”).  A Tandem SAR may be granted either
concurrently with the grant of the related Option or at any time thereafter
prior to the complete exercise, termination, expiration or cancellation of such
related Option.
 
8.2 Exercise Price.  The exercise price for each SAR shall be established in the
discretion of the Committee; provided, however, that (a) the exercise price per
share subject to a Tandem SAR shall be the exercise price per share under the
related Option and (b) the exercise price per share subject to a Freestanding
SAR shall be not less than the Fair Market Value of a share of Stock on the
effective date of grant of the SAR.
 
8.3 Exercisability and Term of SARs.
 
(a) Tandem SARs.  Tandem SARs shall be exercisable only at the time and to the
extent, and only to the extent, that the related Option is exercisable, subject
to such provisions as the Committee may specify where the Tandem SAR is granted
with respect to less than the full number of shares of Stock subject to the
related Option.
 
(b) Freestanding SARs.  Freestanding SARs shall be exercisable at such time or
times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Committee
and set forth in the Award Agreement evidencing such SAR; provided, however,
that no Freestanding SAR shall be exercisable after the expiration of ten (10)
years after the effective date of grant of such SAR.
 
8.4 Deemed Exercise of SARs.  If, on the date on which an SAR would otherwise
terminate or expire, the SAR by its terms remains exercisable immediately prior
to such termination or expiration and, if so exercised, would result in a
payment to the holder of such SAR, then any portion of such SAR which has not
previously been exercised shall automatically be deemed to be exercised as of
such date with respect to such portion.
 
8.5 Effect of Termination of Service.  Subject to earlier termination of the SAR
as otherwise provided herein and unless otherwise provided by the Committee in
the grant of an SAR and set forth in the Award Agreement, an SAR shall be
exercisable after a Participant’s termination of Service only as provided in the
Award Agreement.
 
8.6 Nontransferability of SARs.  During the lifetime of the Participant, an SAR
shall be exercisable only by the Participant or the Participant’s guardian or
legal representative.  Prior to the exercise of an SAR, the SAR shall not be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution.
 

 
20

--------------------------------------------------------------------------------

 



 
9. Terms and Conditions of Restricted Stock Awards.
 
Restricted Stock Awards shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish.  No Restricted Stock Award or purported
Restricted Stock Award shall be a valid and binding obligation of the Company
unless evidenced by a fully executed Award Agreement.  Award Agreements
evidencing Restricted Stock Awards may incorporate all or any of the terms of
the Plan by reference and shall comply with and be subject to the following
terms and conditions:
 
9.1 Types of Restricted Stock Awards Authorized.  Restricted Stock Awards may or
may not require the payment of cash compensation for the stock.  Restricted
Stock Awards may be granted upon such conditions as the Committee shall
determine, including, without limitation, upon the attainment of one or more
Performance Goals described in Section 10.4.  If either the grant of a
Restricted Stock Award or the lapsing of the Restriction Period is to be
contingent upon the attainment of one or more Performance Goals, the Committee
shall follow procedures substantially equivalent to those set forth in
Sections 10.3 through 10.5(a).
 
9.2 Purchase Price.  The purchase price, if any, for shares of Stock issuable
under each Restricted Stock Award and the means of payment shall be established
by the Committee in its discretion.
 
9.3 Purchase Period.  A Restricted Stock Award requiring the payment of cash
consideration shall be exercisable within a period established by the Committee;
provided, however, that no Restricted Stock Award granted to a prospective
Employee, prospective Consultant or prospective Director may become exercisable
prior to the date on which such person commences Service.
 
9.4 Vesting and Restrictions on Transfer.  Shares issued pursuant to any
Restricted Stock Award may or may not be made subject to Vesting Conditions
based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 10.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award.  During any Restriction
Period in which shares acquired pursuant to a Restricted Stock Award remain
subject to Vesting Conditions, such shares may not be sold, exchanged,
transferred, pledged, assigned or otherwise disposed of other than as provided
in the Award Agreement or as provided in Section 9.7.  Upon request by the
Company, each Participant shall execute any agreement evidencing such transfer
restrictions prior to the receipt of shares of Stock hereunder and shall
promptly present to the Company any and all certificates representing shares of
Stock acquired hereunder for the placement on such certificates of appropriate
legends evidencing any such transfer restrictions.
 
9.5 Voting Rights, Dividends and Distributions.  Except as provided in this
Section, Section 9.4 and any Award Agreement, during the Restriction Period
applicable to shares subject to a Restricted Stock Award, the Participant shall
have all of the rights of a
 

 
21

--------------------------------------------------------------------------------

 

shareholder of the Company holding shares of Stock, including the right to vote
such shares and to receive all dividends and other distributions paid with
respect to such shares.  However, in the event of a dividend or distribution
paid in shares of Stock or any other adjustment made upon a change in the
capital structure of the Company as described in Section 4.2, any and all new,
substituted or additional securities or other property (other than normal cash
dividends) to which the Participant is entitled by reason of the Participant’s
Restricted Stock Award shall be immediately subject to the same Vesting
Conditions as the shares subject to the Restricted Stock Award with respect to
which such dividends or distributions were paid or adjustments were made.
 
9.6 Effect of Termination of Service.  Unless otherwise provided by the
Committee in the grant of a Restricted Stock Award and set forth in the Award
Agreement, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
the Participant shall forfeit to the Company any shares acquired by the
Participant pursuant to a Restricted Stock Award which remain subject to Vesting
Conditions as of the date of the Participant’s termination of Service in
exchange for the payment of the purchase price, if any, paid by the
Participant.  The Company shall have the right to assign at any time any
repurchase right it may have, whether or not such right is then exercisable, to
one or more persons as may be selected by the Company.
 
9.7 Nontransferability of Restricted Stock Award Rights.  Prior to the issuance
of shares of Stock pursuant to a Restricted Stock Award, rights to acquire such
shares shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
the laws of descent and distribution.  All rights with respect to a Restricted
Stock Award granted to a Participant hereunder shall be exercisable during his
or her lifetime only by such Participant or the Participant’s guardian or legal
representative.
 
10. Terms and Conditions of Performance Awards.
 
Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall from time to time establish.  No Performance Award or purported
Performance Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement.  Award Agreements evidencing
Performance Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:
 
10.1 Types of Performance Awards Authorized.  Performance Awards may be in the
form of either Performance Shares or Performance Units.  Each Award Agreement
evidencing a Performance Award shall specify the number of Performance Shares or
Performance Units subject thereto, the Performance Award Formula, the
Performance Goal(s) and Performance Period applicable to the Award, and the
other terms, conditions and restrictions of the Award.
 
10.2 Initial Value of Performance Shares and Performance Units.  Unless
otherwise provided by the Committee in granting a Performance Award, each
Performance Share shall have an initial value equal to the Fair Market Value of
one (1) share of Stock, subject to adjustment as provided in Section 4.2, on the
effective date of grant of the Performance Share.
 

 
22

--------------------------------------------------------------------------------

 

Each Performance Unit shall have an initial value determined by the
Committee.  The final value payable to the Participant in settlement of a
Performance Award determined on the basis of the applicable Performance Award
Formula will depend on the extent to which Performance Goals established by the
Committee are attained within the applicable Performance Period established by
the Committee.
 
10.3 Establishment of Performance Period, Performance Goals and Performance
Award Formula.  In granting each Performance Award, the Committee shall
establish in writing the applicable Performance Period, Performance Award
Formula and one or more Performance Goals which, when measured at the end of the
Performance Period, shall determine on the basis of the Performance Award
Formula the final value of the Performance Award to be paid to the
Participant.  To the extent compliance with the requirements under
Section 162(m) with respect to “performance-based compensation” is desired, the
Committee shall establish the Performance Goal(s) and Performance Award Formula
applicable to each Performance Award no later than the earlier of (a) the date
ninety (90) days after the commencement of the applicable Performance Period or
(b) the date on which 25% of the Performance Period has elapsed, and, in any
event, at a time when the outcome of the Performance Goals remains substantially
uncertain.  Once established, the Performance Goals and Performance Award
Formula shall not be changed during the Performance Period.  The Company shall
notify each Participant granted a Performance Award of the terms of such Award,
including the Performance Period, Performance Goal(s) and Performance Award
Formula.
 
10.4 Measurement of Performance Goals.  Performance Goals shall be established
by the Committee on the basis of targets to be attained (“Performance Targets”)
with respect to one or more measures of business or financial performance (each,
a “Performance Measure”), subject to the following:
 
(a) Performance Measures.  Performance Measures shall have the same meanings as
used in the Company’s financial statements, or, if such terms are not used in
the Company’s financial statements, they shall have the meaning applied pursuant
to generally accepted accounting principles, or as used generally in the
Company’s industry.  Performance Measures shall be calculated with respect to
the Company and each Subsidiary Corporation consolidated therewith for financial
reporting purposes or such division or other business unit as may be selected by
the Committee.  For purposes of the Plan, the Performance Measures applicable to
a Performance Award shall be calculated in accordance with generally accepted
accounting principles, but prior to the accrual or payment of any Performance
Award for the same Performance Period and excluding the effect (whether positive
or negative) of any change in accounting standards or any extraordinary, unusual
or nonrecurring item, as determined by the Committee, occurring after the
establishment of the Performance Goals applicable to the Performance
Award.  Each such adjustment, if any, shall be made solely for the purpose of
providing a consistent basis from period to period for the calculation of
Performance Measures in order to prevent the dilution or enlargement of the
Participant’s rights with respect to a Performance Award.  Performance Measures
may be one or more of the following, as determined by the Committee:  (i) sales
revenue; (ii) gross margin; (iii) operating margin; (iv) operating income;
(v) pre-tax profit; (vi) earnings before interest, taxes and depreciation and
amortization; (vii) net income; (viii) expenses; (ix) the market price of the
Stock; (x) earnings per share; (xi) return on shareholder equity; (xii) return
on capital; (xiii) return on net assets;
 

 
23

--------------------------------------------------------------------------------

 

(xiv) economic value added; and (xv) market share; (xvi) customer service;
(xvii) customer satisfaction; (xviii) safety; (xix) total shareholder return; or
(xx) such other measures as determined by the Committee consistent with this
Section 10.4(a).
 
(b) Performance Targets.  Performance Targets may include a minimum, maximum,
target level and intermediate levels of performance, with the final value of a
Performance Award determined under the applicable Performance Award Formula by
the level attained during the applicable Performance Period.  A Performance
Target may be stated as an absolute value or as a value determined relative to a
standard selected by the Committee.
 
10.5 Settlement of Performance Awards.
 
(a) Determination of Final Value.  As soon as practicable, but no later than the
15th day of the third month following the completion of the Performance Period
applicable to a Performance Award, the Committee shall certify in writing the
extent to which the applicable Performance Goals have been attained and the
resulting final value of the Award earned by the Participant and to be paid upon
its settlement in accordance with the applicable Performance Award Formula.
 
(b) Discretionary Adjustment of Award Formula.  In its discretion, the Committee
may, either at the time it grants a Performance Award or at any time thereafter,
provide for the positive or negative adjustment of the Performance Award Formula
applicable to a Performance Award that is not intended to constitute “qualified
performance based compensation” to a “covered employee” within the meaning of
Section 162(m) (a “Covered Employee”) to reflect such Participant’s individual
performance in his or her position with the Company or such other factors as the
Committee may determine.  With respect to a Performance Award intended to
constitute qualified performance-based compensation to a Covered Employee, the
Committee shall have the discretion to reduce some or all of the value of the
Performance Award that would otherwise be paid to the Covered Employee upon its
settlement notwithstanding the attainment of any Performance Goal and the
resulting value of the Performance Award determined in accordance with the
Performance Award Formula.
 
(c) Payment in Settlement of Performance Awards.  As soon as practicable
following the Committee’s determination and certification in accordance with
Sections 10.5(a) and (b) but, in any case, no later than the 15th day of the
third month following completion of the Performance Period applicable to a
Performance Award, payment shall be made to each eligible Participant (or such
Participant’s legal representative or other person who acquired the right to
receive such payment by reason of the Participant’s death) of the final value of
the Participant’s Performance Award.  Payment of such amount shall be made in
cash, shares of Stock, or a combination thereof as determined by the Committee.
 
10.6 Voting Rights, Dividend Equivalent Rights and Distributions.  Participants
shall have no voting rights with respect to shares of Stock represented by
Performance Share Awards until the date of the issuance of such shares, if any
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company).  However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Performance Share
Award that the Participant shall be entitled to receive Dividend Equivalents
 

 
24

--------------------------------------------------------------------------------

 

with respect to the payment of cash dividends on Stock having a record date
prior to the date on which the Performance Shares are settled or
forfeited.  Such Dividend Equivalents, if any, shall be credited to the
Participant in the form of additional whole Performance Shares as of the date of
payment of such cash dividends on Stock.  The number of additional Performance
Shares (rounded to the nearest whole number) to be so credited shall be
determined by dividing (a) the amount of cash dividends paid on such date with
respect to the number of shares of Stock represented by the Performance Shares
previously credited to the Participant by (b) the Fair Market Value per share of
Stock on such date.  Dividend Equivalents may be paid currently or may be
accumulated and paid to the extent that Performance Shares become
nonforfeitable, as determined by the Committee in accordance with Section 409A
of the Code.  Settlement of Dividend Equivalents may be made in cash, shares of
Stock, or a combination thereof as determined by the Committee, and may be paid
on the same basis as settlement of the related Performance Share as provided in
Section 10.5.  Dividend Equivalents shall not be paid with respect to
Performance Units.  In the event of a dividend or distribution paid in shares of
Stock or any other adjustment made upon a change in the capital structure of the
Company as described in Section 4.2, appropriate adjustments shall be made in
the Participant’s Performance Share Award so that it represents the right to
receive upon settlement any and all new, substituted or additional securities or
other property (other than normal cash dividends) to which the Participant would
be entitled by reason of the shares of Stock issuable upon settlement of the
Performance Share Award, and all such new, substituted or additional securities
or other property shall be immediately subject to the same Performance Goals as
are applicable to the Award.
 
10.7 Effect of Termination of Service.  Unless otherwise provided by the
Committee in the grant of a Performance Award and set forth in the Award
Agreement, the effect of a Participant’s termination of Service on the
Performance Award shall be as follows:
 
(a) Death or Disability.  If the Participant’s Service terminates because of the
death or Disability of the Participant before the completion of the Performance
Period applicable to the Performance Award, the final value of the Participant’s
Performance Award shall be determined by the extent to which the applicable
Performance Goals have been attained with respect to the entire Performance
Period and shall be prorated based on the number of months of the Participant’s
Service during the Performance Period.  Payment shall be made following the end
of the Performance Period in any manner permitted by Section 10.5.
 
(b) Other Termination of Service.  If the Participant’s Service terminates for
any reason except death or Disability before the completion of the Performance
Period applicable to the Performance Award, such Award shall be forfeited in its
entirety; provided, however, that in the event of an involuntary termination of
the Participant’s Service, the Committee, in its sole discretion, may waive the
automatic forfeiture of all or any portion of any such Award.
 
10.8 Nontransferability of Performance Awards.  Prior to settlement in
accordance with the provisions of the Plan, no Performance Award shall be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution.  All rights with respect to a Performance Award
 

 
25

--------------------------------------------------------------------------------

 

granted to a Participant hereunder shall be exercisable during his or her
lifetime only by such Participant or the Participant’s guardian or legal
representative.
 
11. Terms and Conditions of Restricted Stock Unit Awards.
 
Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall from time to time establish.  No Restricted Stock Unit Award or
purported Restricted Stock Unit Award shall be a valid and binding obligation of
the Company unless evidenced by a fully executed Award Agreement.  Award
Agreements evidencing Restricted Stock Units may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:
 
11.1 Grant of Restricted Stock Unit Awards.  Restricted Stock Unit Awards may be
granted upon such conditions as the Committee shall determine, including,
without limitation, upon the attainment of one or more Performance Goals
described in Section 10.4.  If either the grant of a Restricted Stock Unit Award
or the Vesting Conditions with respect to such Award is to be contingent upon
the attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 10.3
through 10.5(a).
 
11.2 Vesting.  Restricted Stock Units may or may not be made subject to Vesting
Conditions based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 10.44, as shall be established by the Committee
and set forth in the Award Agreement evidencing such Award.
 
11.3 Voting Rights, Dividend Equivalent Rights and Distributions.  Participants
shall have no voting rights with respect to shares of Stock represented by
Restricted Stock Units until the date of the issuance of such shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company).  However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Restricted Stock
Unit Award that the Participant shall be entitled to receive Dividend
Equivalents with respect to the payment of cash dividends on Stock having a
record date prior to the date on which Restricted Stock Units held by such
Participant are settled.  Such Dividend Equivalents, if any, shall be paid by
crediting the Participant with additional whole Restricted Stock Units as of the
date of payment of such cash dividends on Stock.  The number of additional
Restricted Stock Units (rounded to the nearest whole number) to be so credited
shall be determined by dividing (a) the amount of cash dividends paid on such
date with respect to the number of shares of Stock represented by the Restricted
Stock Units previously credited to the Participant by (b) the Fair Market Value
per share of Stock on such date.  Such additional Restricted Stock Units shall
be subject to the same terms and conditions and shall be settled in the same
manner and at the same time as the Restricted Stock Units originally subject to
the Restricted Stock Unit Award, provided that Dividend Equivalents may be
settled in cash, shares of Stock, or a combination thereof as determined by the
Committee.  In the event of a dividend or distribution paid in shares of Stock
or any other adjustment made upon a change in the capital structure of the
Company as described in Section 4.2, appropriate adjustments shall be made in
the Participant’s Restricted Stock Unit Award so that it represents the right to
receive upon settlement any and all new,
 

 
26

--------------------------------------------------------------------------------

 

substituted or additional securities or other property (other than normal cash
dividends) to which the Participant would be entitled by reason of the shares of
Stock issuable upon settlement of the Award, and all such new, substituted or
additional securities or other property shall be immediately subject to the same
Vesting Conditions as are applicable to the Award.
 
11.4 Effect of Termination of Service.  Unless otherwise provided by the
Committee in the grant of a Restricted Stock Unit Award and set forth in the
Award Agreement, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
the Participant shall forfeit to the Company any Restricted Stock Units pursuant
to the Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.
 
11.5 Settlement of Restricted Stock Unit Awards.  The Company shall issue to a
Participant on the date on which Restricted Stock Units subject to the
Participant’s Restricted Stock Unit Award vest or on such other date determined
by the Committee, in its discretion, and set forth in the Award Agreement one
(1) share of Stock (and/or any other new, substituted or additional securities
or other property pursuant to an adjustment described in Section 11.3) or each
Restricted Stock Unit then becoming vested or otherwise to be settled on such
date, subject to the withholding of applicable taxes.  Notwithstanding the
foregoing, if permitted by the Committee and set forth in the Award Agreement,
the Participant may elect in accordance with terms specified in the Award
Agreement to defer receipt of all or any portion of the shares of Stock or other
property otherwise issuable to the Participant pursuant to this Section.
 
11.6 Nontransferability of Restricted Stock Unit Awards.  Prior to the issuance
of shares of Stock in settlement of a Restricted Stock Unit Award, the Award
shall not be subject in any manner to anticipation, alienation, sale, exchange,
transfer, assignment, pledge, encumbrance, or garnishment by creditors of the
Participant or the Participant’s beneficiary, except transfer by will or by the
laws of descent and distribution.  All rights with respect to a Restricted Stock
Unit Award granted to a Participant hereunder shall be exercisable during his or
her lifetime only by such Participant or the Participant’s guardian or legal
representative.
 
12. Deferred Compensation Awards.
 
12.1 Establishment of Deferred Compensation Award Programs.  This Section 12
shall not be effective unless and until the Committee determines to establish a
program pursuant to this Section.  The Committee, in its discretion and upon
such terms and conditions as it may determine, may establish one or more
programs pursuant to the Plan under which:
 
(a) Participants designated by the Committee who are Insiders or otherwise among
a select group of highly compensated Employees may irrevocably elect, prior to a
date specified by the Committee, to reduce such Participant’s compensation
otherwise payable in cash (subject to any minimum or maximum reductions imposed
by the Committee) and to be granted automatically at such time or times as
specified by the Committee one or more Awards of Stock Units with respect to
such numbers of shares of Stock as determined in accordance with the rules of
the program established by the Committee and having such other terms and
conditions as established by the Committee.
 

 
27

--------------------------------------------------------------------------------

 

(b) Participants designated by the Committee who are Insiders or otherwise among
a select group of highly compensated Employees may irrevocably elect, prior to a
date specified by the Committee, to be granted automatically an Award of Stock
Units with respect to such number of shares of Stock and upon such other terms
and conditions as established by the Committee in lieu of cash or shares of
Stock otherwise issuable to such Participant upon the settlement of a
Performance Award or Performance Unit.
 
12.2 Terms and Conditions of Deferred Compensation Awards.  Deferred
Compensation Awards granted pursuant to this Section 12 shall be evidenced by
Award Agreements in such form as the Committee shall from time to time
establish.  No such Deferred Compensation Award or purported Deferred
Compensation Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement.  Award Agreements evidencing
Deferred Compensation Awards may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:
 
(a) Vesting Conditions.  Deferred Compensation Awards shall not be subject to
any vesting conditions.
 
(b) Terms and Conditions of Stock Units.
 
(i) Voting Rights, Dividend Equivalent Rights and Distributions.  Participants
shall have no voting rights with respect to shares of Stock represented by Stock
Units until the date of the issuance of such shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company).  However, a Participant shall be entitled to receive
Dividend Equivalents with respect to the payment of cash dividends on Stock
having a record date prior to the date on which Stock Units held by such
Participant are settled.  Such Dividend Equivalents shall be paid by crediting
the Participant with additional whole and/or fractional Stock Units as of the
date of payment of such cash dividends on Stock.  The method of determining the
number of additional Stock Units to be so credited shall be specified by the
Committee and set forth in the Award Agreement.  Such additional Stock Units
shall be subject to the same terms and conditions and shall be settled in the
same manner and at the same time as the Stock Units originally subject to the
Stock Unit Award.  In the event of a dividend or distribution paid in shares of
Stock or any other adjustment made upon a change in the capital structure of the
Company as described in Section 4.2, appropriate adjustments shall be made in
the Participant’s Stock Unit Award so that it represents the right to receive
upon settlement any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant would be
entitled by reason of the shares of Stock issuable upon settlement of the Award.
 
(ii) Settlement of Stock Unit Awards.  A Participant electing to receive an
Award of Stock Units pursuant to this Section 12, shall specify at the time of
such election a settlement date with respect to such Award in accordance with
rules established by the Committee.  The Company shall issue to the Participant
upon the earlier of the settlement date elected by the Participant or the date
of the Participant’s Separation from Service, a number of whole shares of Stock
equal to the number of whole Stock Units subject to the Stock Unit Award.  Such
shares of Stock shall be fully vested, and the Participant shall not be required
to
 

 
28

--------------------------------------------------------------------------------

 

pay any additional consideration (other than applicable tax withholding) to
acquire such shares.  Any fractional Stock Unit subject to the Stock Unit Award
shall be settled by the Company by payment in cash of an amount equal to the
Fair Market Value as of the payment date of such fractional share.
 
(iii) Nontransferability of Stock Unit Awards.  Prior to their settlement in
accordance with the provision of the Plan, no Stock Unit Award shall be subject
in any manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution.  All rights with respect to a Stock Unit Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.
 
13. Other Stock-Based Awards.
 
In addition to the Awards set forth in Sections 6 through 12 above, the
Committee, in its sole discretion, may carry out the purpose of this Plan by
awarding Stock-Based Awards as it determines to be in the best interests of the
Company and subject to such other terms and conditions as it deems necessary and
appropriate.
 
14. Change in Control.
 
14.1 Effect of Change in Control on Options and SARs.  In the event of a Change
in Control, the surviving, continuing, successor, or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of any Participant, either assume or continue the
Company’s rights and obligations under outstanding Options or SARs or substitute
for outstanding Options or SARs substantially equivalent options or SARs
covering the Acquiror’s stock.  Any Options or SARs which are neither assumed or
continued by the Acquiror in connection with the Change in Control nor exercised
as of the Change in Control shall, contingent on the Change in Control, become
fully vested and exercisable immediately prior to the Change in
Control.  Options and SARs which are assumed or continued in connection with a
Change in Control shall be subject to such additional accelerated vesting and/or
exercisability in connection with the Participant’s subsequent termination of
Service as the Board may determine.
 
14.2 Effect of Change in Control on Other Awards.  In the event of a Change in
Control, the Acquiror may, without the consent of any Participant, either assume
or continue the Company’s rights and obligations under outstanding Awards other
than Options or SARs or substitute for such Awards substantially equivalent
Awards covering the Acquiror’s stock.  Any such Awards which are neither assumed
or continued by the Acquiror in connection with the Change in Control shall,
contingent on the Change in Control, become fully vested.  Awards which are
assumed or continued in connection with a Change in Control shall be subject to
such additional accelerated vesting or lapse of restrictions in connection with
the Participant’s subsequent termination of Service as the Board may determine.
 
14.3 Nonemployee Director Awards.  Notwithstanding the foregoing, Nonemployee
Director Awards shall be subject to the terms of Section 7, and not this Section
14.
 

 
29

--------------------------------------------------------------------------------

 

15. Compliance with Securities Law.
 
The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed.  In
addition, no Award may be exercised or shares issued pursuant to an Award unless
(a) a registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award or (b) in the opinion of legal counsel to the Company, the shares
issuable pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities
Act.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained.  As a
condition to issuance of any Stock, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.
 
16. Tax Withholding.
 
16.1 Tax Withholding in General.  The Company shall have the right to deduct
from any and all payments made under the Plan, or to require the Participant,
through payroll withholding, cash payment or otherwise, including by means of a
Cashless Exercise or Net Exercise of an Option, to make adequate provision for,
the federal, state, local and foreign taxes, if any, required by law to be
withheld by the Participating Company Group with respect to an Award or the
shares acquired pursuant thereto.  The Company shall have no obligation to
deliver shares of Stock, to release shares of Stock from an escrow established
pursuant to an Award Agreement, or to make any payment in cash under the Plan
until the Participating Company Group’s tax withholding obligations have been
satisfied by the Participant.
 
16.2 Withholding in Shares.  The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable to a Participant upon
the exercise or settlement of an Award, or to accept from the Participant the
tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of the Participating Company Group.  The Fair Market Value of any
shares of Stock withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates.
 
17. Amendment or Termination of Plan.
 
The Board or the Committee may amend, suspend or terminate the Plan at any
time.  However, without the approval of the Company’s shareholders, there shall
be (a) no increase in the maximum aggregate number of shares of Stock that may
be issued under the Plan (except by operation of the provisions of Section 4.2),
(b) no change in the class of persons eligible to receive Incentive Stock
Options, and (c)  no other amendment of the Plan that would require approval of
the Company’s shareholders under any applicable law, regulation or rule.
 

 
30

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, only the Board may amend Section 7.  No
amendment, suspension or termination of the Plan shall affect any then
outstanding Award unless expressly provided by the Board or the Committee.  In
any event, no amendment, suspension or termination of the Plan may adversely
affect any then outstanding Award without the consent of the Participant unless
necessary to comply with any applicable law, regulation or rule.
 
18. Miscellaneous Provisions.
 
18.1 Repurchase Rights.  Shares issued under the Plan may be subject to one or
more repurchase options, or other conditions and restrictions as determined by
the Committee in its discretion at the time the Award is granted.  The Company
shall have the right to assign at any time any repurchase right it may have,
whether or not such right is then exercisable, to one or more persons as may be
selected by the Company.  Upon request by the Company, each Participant shall
execute any agreement evidencing such transfer restrictions prior to the receipt
of shares of Stock hereunder and shall promptly present to the Company any and
all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.
 
18.2 Provision of Information.  Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s common shareholders.
 
18.3 Rights as Employee, Consultant or Director.  No person, even though
eligible pursuant to Section 5, shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a
Participant.  Nothing in the Plan or any Award granted under the Plan shall
confer on any Participant a right to remain an Employee, Consultant or Director
or interfere with or limit in any way any right of a Participating Company to
terminate the Participant’s Service at any time.  To the extent that an Employee
of a Participating Company other than the Company receives an Award under the
Plan, that Award shall in no event be understood or interpreted to mean that the
Company is the Employee’s employer or that the Employee has an employment
relationship with the Company.
 
18.4 Rights as a Shareholder.  A Participant shall have no rights as a
shareholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.2 or another provision of the Plan.
 
18.5 Fractional Shares.  The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.
 
18.6 Severability.  If any one or more of the provisions (or any part thereof)
of this Plan shall be held invalid, illegal or unenforceable in any respect,
such provision shall be modified so as to make it valid, legal and enforceable,
and the validity, legality and enforceability of the remaining provisions (or
any part thereof) of the Plan shall not in any way be affected or impaired
thereby.
 

 
31

--------------------------------------------------------------------------------

 

18.7 Beneficiary Designation.  Subject to local laws and procedures, each
Participant may file with the Company a written designation of a beneficiary who
is to receive any benefit under the Plan to which the Participant is entitled in
the event of such Participant’s death before he or she receives any or all of
such benefit.  Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant’s lifetime.  If a married Participant designates a beneficiary other
than the Participant’s spouse, the effectiveness of such designation may be
subject to the consent of the Participant’s spouse.  If a Participant dies
without an effective designation of a beneficiary who is living at the time of
the Participant’s death, the Company will pay any remaining unpaid benefits to
the Participant’s legal representative.
 
18.8 Unfunded Obligation.  Participants shall have the status of general
unsecured creditors of the Company.  Any amounts payable to Participants
pursuant to the Plan shall be unfunded and unsecured obligations for all
purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974.  No Participating Company shall be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations.  The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder.  Any investments or the creation or maintenance of any trust or any
Participant account shall not create or constitute a trust or fiduciary
relationship between the Committee or any Participating Company and a
Participant, or otherwise create any vested or beneficial interest in any
Participant or the Participant’s creditors in any assets of any Participating
Company.  The Participants shall have no claim against any Participating Company
for any changes in the value of any assets which may be invested or reinvested
by the Company with respect to the Plan.  Each Participating Company shall be
responsible for making benefit payments pursuant to the Plan on behalf of its
Participants or for reimbursing the Company for the cost of such payments, as
determined by the Company in its sole discretion.  In the event the respective
Participating Company fails to make such payment or reimbursement, a
Participant’s (or other individual’s) sole recourse shall be against the
respective Participating Company, and not against the Company.  A Participant’s
acceptance of an Award pursuant to the Plan shall constitute agreement with this
provision.
 
18.9 Choice of Law.  Except to the extent governed by applicable federal law,
the validity, interpretation, construction and performance of the Plan and each
Award Agreement shall be governed by the laws of the State of California,
without regard to its conflict of law rules.
 
18.10 Section 409A of the Code.  Notwithstanding anything to the contrary in the
Plan, to the extent any Award payable in connection with a
Participant's Separation from Service constitutes deferred compensation subject
to (and not exempt from) Section 409A of the Code and (ii) the Participant is
deemed at the time of such separation to be a “specified employee" under Section
409A of the Code and the Treasury regulations thereunder, then payment shall not
be made or commence until the earlier of (i) six (6)-months after such
Separation from Service or (ii) the date of the Participant’s death following
such Separation from Service; provided, however, that such delay shall only be
effected to the extent required to avoid adverse tax treatment to the
Participant, including (without limitation) the additional twenty percent (20%)
 

 
32

--------------------------------------------------------------------------------

 

tax for which the Participant would otherwise be liable under Section
409A(a)(1)(B) of the Code in the absence of such delay.  Upon the expiration of
the applicable delay period, any payment which would have otherwise been paid
during that period (whether in a single sum or in installments) in the absence
of this paragraph shall be paid to the Participant or the Participant’s
beneficiary in one lump sum on the first business day immediately following such
delay.
 


 


 


 



 
33

--------------------------------------------------------------------------------

 

PLAN HISTORY AND NOTES TO COMPANY


December 15, 2004
Board adopts Plan with a reserve of 12 million shares.
   
April 20, 2005
Shareholders approve Plan.
   
January 1, 2006
Plan Effective Date
   
February 15, 2006
Change in control provisions are amended
   
December 20, 2006
Board amends Section 7 containing the terms for automatic awards for
Non-Employee Directors, effective January 1, 2007
   
October 17, 2007
Board amends Section 7 as follows:
Define “Grant Date” for a particular calendar year as the first business day in
March of that calendar year.  Previously, the grant date for awards in 2006 and
2007 was the first business day in January of that particular calendar
year.  This amendment becomes effective starting with grants for 2008.
Amend the basis for calculating the per share value of stock option awards, so
it is based on the average closing price of Stock during the months of November,
December, and January preceding the grant.  Previously, the per share value of
stock options awards for grants in 2006 and 2007 was based on the average
closing price of Stock during the preceding month of November.  This amendment
becomes effective starting with grants for 2008.
Clarify the language for settling restricted stock awards upon a Nonemployee
Director’s retirement from the Board, to indicate that shares credited to a
Nonemployee Director’s Restricted Stock Unit account may be settled after a
Nonemployee Director ceases to be a member of the Board of Directors following
five years of service on the Board.
   
September 17, 2008
Board amends Section 7 containing the terms for automatic awards for Nonemployee
Directors, effective January 1, 2009, to increase the total value of annual
equity awards to Nonemployee Directors from $80,000 to $90,000.  Of this amount,
$45,000 of equity awards shall be Restricted Stock, and the remaining $45,000
shall be a mixture of Options and Restricted Stock Units, consistent with the
Plan and with each Nonemployee Director’s election.
   
Effective January 1, 2009
Plan is amended to comply with the final regulations under Section 409A of the
Code

 
 
i

--------------------------------------------------------------------------------


 

   
February 18, 2009
Plan is amended to delay grant and pricing of 2009 grants for non-employee
directors, to be consistent with 2009 grants to employees.
   
December 16, 2009
Plan is amended to (1) establish March 10, 2010 as the date of grant of 2010
Plan awards for non-employee directors and calculate the number of shares of
restricted stock and restricted stock units (RSUs) to be awarded based upon the
average closing price of PG&E Corporation common stock over the five trading
days on March 4 through March 10, 2010, and (2) beginning in March 2011,
establish that the date of grant of Plan awards for non-employee directors and
the price of PG&E Corporation common stock to be used to calculate the number of
shares of restricted stock and RSUs to be awarded to non-employee directors be
the same as the date of grant and stock price used for the annual LTIP awards
for employees.


 
ii

--------------------------------------------------------------------------------

 

